Citation Nr: 0032752	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho



THE ISSUE

Whether rating decisions of April 1988 and June 1989 denying 
special monthly compensation for loss of procreative function 
were clearly and unmistakably erroneous.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active duty from September 1953 to August 
1956.

By statement of August 1999, the veteran filed a claim for 
entitlement to compensation for incontinence related to 
numerous VA surgeries for the implantation and removal of 
penile prostheses.  This issue has not yet been addressed by 
the RO and is referred to the RO for appropriate action.


REMAND

In the course of perfecting his appeal to the Board of 
Veterans' Appeals (Board), the veteran requested a hearing 
before a traveling Member of the Board of Veterans' Appeals 
(Board).  On his substantive appeal form, received in January 
1999, the veteran checked the appropriate box for a Board 
hearing held at the RO, and wrote the following statement in 
the body of the argument:  "I want to present oral testimony 
in a Personal Hearing @ the Boise Regional Office as soon as 
possible." (sic)  Apparently RO personnel interpreted this 
statement as a request for a hearing before a RO hearing 
officer, rather than a hearing before a traveling Member of 
the Board.  Two separate RO hearings were scheduled, and both 
were postponed by the veteran for various reasons.  No 
attempt to schedule a hearing before a Member of the Board 
has been made, however.  A VA correspondence form is attached 
to written argument submitted by the veteran's representative 
in October 2000.  On the form, an RO employee requested that 
the representative clarify whether the veteran wanted "any 
kind of hearing" on the issue reflected on the title page of 
this decision.  Someone else, presumably the veteran's 
representative, wrote the single word "no" on the form.

Governing regulation provides that a request for a hearing 
may be withdrawn by an appellant at any time before the date 
of the hearing.  A request for a hearing may not be withdrawn 
by an appellant's representative without the consent of the 
appellant.  38 U.S.C.A. § 7102, 7105(a), 7107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.702(e) (2000).  The RO's 
rationale for scheduling the veteran for an RO hearing rather 
than a Board hearing following the receipt of the veteran's 
substantive appeal is unclear and we are unable to discern 
any implicit withdrawal of the veteran's request for a Board 
hearing in any of the correspondence regarding the veteran's 
request to have the RO hearings rescheduled.  Furthermore, 
the correspondence between the veteran's representative and 
the RO cannot serve as a withdrawal of the veteran's hearing 
request.  Thus, in the absence of a clear withdrawal of the 
veteran's request for a Board hearing, the request remains 
outstanding.  

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (2000).  
He has a right to a hearing on appeal before a Member of the 
Board for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  

Thus, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
traveling Member of the Board.  The 
veteran should be advised of the hearing 
schedule and scheduled for a hearing, 
that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  
All communications with the veteran 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


